            Case 2:19-cv-02770-JS Document 5 Filed 07/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW R. PERRONG                                :           CIVIL ACTION
                                                  :
    v.                                            :           No. 19-2770
                                                  :
 CARGUARDIAN WARRANTY, LLC,                       :
 et al.                                           :

                                            ORDER

         AND NOW, this 15th day of July, 2019, it is ORDERED pro se Plaintiff Andrew R.

Perrong’s Motion for Permission to Use ECF/EFiling (Document 3) is GRANTED. Perrong shall

be permitted to register as an Electronic Case Filing (ECF) User in this Court’s ECF System, solely

for purposes of the above-captioned action, pursuant to Local Rule of Civil Procedure 5.1.2(4)(b).



                                                  BY THE COURT:


                                                  /s/ Juan R. Sánchez
                                                  Juan R. Sánchez, C.J.
